972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest L. HINES, Plaintiff-Appellant,v.J. A. POWELL;  John H. Baker;  Zesely Haislip, Defendants-Appellees.Ernest L. HINES, Plaintiff-Appellant,v.J. A. POWELL, Deputy;  John H. Baker, Sheriff;  ZeselyHaislip, District Attorney, Defendants-Appellees.Ernest L. HINES, Plaintiff-Appellant,v.George E. KELLY, III;  Zesely Haislip, Defendants-Appellees.
Nos. 92-6307, 92-6308, 92-6309.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 3, 1992

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge;  W. Earl Britt, Malcolm J. Howard, District Judges.  (CA-91-578-CRT, CA-91-635-CRT-BR, CA-91-675-CRT-H)
Ernest L. Hines, Appellant Pro Se.
E.D.N.C.
Dismissed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Ernest L. Hines noted these appeals outside the 30-day appeal period established by Fed.  R. App.  P. 4(a)(1), and failed to move for extensions of the appeal period within the additional 30-day period provided by Fed.  R. App.  P. 4(a)(5).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note timely appeals or obtain extensions of the appeal period deprives this Court of jurisdiction to consider these cases.  We therefore dismiss the appeals.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

DISMISSED